[Cite as State v. Canty, 2015-Ohio-5241.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                      :

                 Plaintiff-Appellee,                :               No. 15AP-715
                                                                 (C.P.C. No. 13CR-1185)
v.                                                  :
                                                           (ACCELERATED CALENDAR)
Curtis Canty,                                       :

                 Defendant-Appellant.               :



                                            D E C I S I O N

                                    Rendered on December 15, 2015


                 Ron O'Brien, Prosecuting Attorney, and Michael P. Walton,
                 for appellee.

                 Curtis Canty, pro se.

                  APPEAL from the Franklin County Court of Common Pleas

LUPER SCHUSTER, J.
        {¶ 1} Defendant-appellant, Curtis Canty, appeals from a judgment of the Franklin
County Court of Common Pleas denying his motion for jail-time credit. For the following
reasons, we reverse and remand.
I. Facts and Procedural History
        {¶ 2} On September 2, 2014, Canty pleaded guilty to aggravated robbery and
involuntary manslaughter. The trial court accepted Canty's guilty plea and sentenced
Canty to five years in prison as to each offense, to be served concurrently. At the
sentencing hearing, held immediately after the guilty plea, Canty's counsel requested 555
days of jail-time credit. The trial court asked the prosecutor whether he was willing to
stipulate to the jail-time credit. The prosecutor responded, "Yes, Judge. He was arrested
on February 14th, 2013." (Tr. 16.)           On the same day as the sentencing hearing, the trial
No. 15AP-715                                                                              2


court entered judgment and certified 555 days of jail-time credit to the Ohio Department
of Rehabilitation and Correction. Canty did not file a direct appeal.
       {¶ 3} On May 26, 2015, Canty filed a motion for jail-time credit. Canty requested
the trial court award additional days of jail-time credit in order to correct an alleged
mathematical jail-time credit error.     Canty asserted the 555 days of jail-time credit
erroneously did not include the days he was incarcerated from the date of his arrest in
Illinois on February 14, 2013, until his arraignment in Franklin County on February 25,
2013. Plaintiff-appellee, State of Ohio, filed a memorandum in opposition, arguing Canty
failed to demonstrate a mathematical error, and, therefore, his request is barred by res
judicata. On June 26, 2015, the trial court denied Canty's motion for jail-time credit,
finding it barred under the doctrine of res judicata. Canty filed a timely appeal.
II. Assignment of Error
       {¶ 4} Canty assigns the following error for our review:
               The trial court abused its discretion when it refused to grant
               appellant's request for additional days of jail-time credit when
               it relied on "res judicata" to deny the appellant the additional
               days he sought, which amounted to a mathematical error.

III. Discussion
       {¶ 5} In Canty's single assignment of error, he argues the trial court erred in
denying his request for additional days of jail-time credit because his request alleged a
mathematical error and was not barred by the doctrine of res judicata.
       {¶ 6} Criminal defendants have a general right to jail-time credit. State v. Fugate,
117 Ohio St. 3d 261, 2008-Ohio-856, ¶ 7 ("The Equal Protection Clause requires that all
time spent in any jail prior to trial and commitment by [a prisoner who is] unable to make
bail because of indigency must be credited to his sentence.").          (Emphasis deleted.)
Pursuant to R.C. 2967.191, the "department of rehabilitation and correction shall reduce
the stated prison term of a prisoner * * * by the total number of days that the prisoner was
confined for any reason arising out of the offense for which the prisoner was convicted
and sentenced * * * as determined by the sentencing court under [R.C.
2929.19(B)(2)(g)(i)]." R.C. 2929.19(B)(2)(g)(i) states that, when a trial court imposes a
prison sentence, it must "[d]etermine, notify the offender of, and include in the
No. 15AP-715                                                                                  3


sentencing entry the number of days that the offender has been confined for any reason
arising out of the offense for which the offender is being sentenced and by which the
department of rehabilitation and correction must reduce the stated prison term under
section 2967.191 of the Revised Code."
       {¶ 7} Jail-time credit determinations can be challenged in a direct appeal. See,
e.g., State v. Inboden, 10th Dist. No. 14AP-312, 2014-Ohio-5762, ¶ 11. Additionally, the
Ohio Revised Code provides a mechanism for a sentenced defendant to challenge an
alleged jail-time credit error even when the error was not previously raised at sentencing.
Specifically, R.C. 2929.19(B)(2)(g)(iii) provides:
               The sentencing court retains continuing jurisdiction to correct
               any error not previously raised at sentencing in making a
               determination under division (B)(2)(h)(i) of this section. The
               offender may, at anytime after sentencing, file a motion in the
               sentencing court to correct any error made in making a
               determination under division (B)(2)(h)(i) of this section, and
               the court may in its discretion grant or deny that motion. If
               the court changes the number of days in its determination or
               redetermination, the court shall cause the entry granting that
               change to be delivered to the department of rehabilitation and
               correction without delay. Sections 2931.15 and 2953.21 of the
               Revised Code do not apply to a motion made under this
               section.

       {¶ 8} Pursuant to R.C. 2929.19(B)(2)(g)(iii), the decision to grant or deny a
motion to correct a jail-time credit determination is left to the discretion of the trial court.
State v. Smith, 10th Dist. No. 15AP-209, 2015-Ohio-4465, ¶ 12. Thus, we review such a
decision for an abuse of discretion. Id. The term "abuse of discretion" connotes more
than an error of law or judgment; it implies that the court's attitude is unreasonable,
arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983).
Although an abuse of discretion is typically defined as an unreasonable, arbitrary, or
unconscionable decision, no court has the authority, within its discretion, to commit an
error of law. Smith at ¶ 12, citing State v. Moncrief, 10th Dist. No. 13AP-391, 2013-Ohio-
4571, ¶ 7.
       {¶ 9} R.C. 2929.19(B)(2)(g)(iii) applies to motions for jail-time credit filed after
the statute's effective date of September 10, 2012. State v. Lovings, 10th Dist. No. 13AP-
No. 15AP-715                                                                                4


303, 2013-Ohio-5328, ¶ 9-10. Prior to the enactment of R.C. 2929.19(B)(2)(g)(iii), this
court held that motions for jail-time credit were subject to the doctrine of res judicata
except when the alleged calculation error was clerical or mathematical. Inboden at ¶ 7.
The enactment of this statute expanded the ability of a defendant to challenge an alleged
jail-time credit error. See State v. Quarterman, 8th Dist. No. 101064, 2014-Ohio-5796,
¶ 8 ("Amended R.C. 2929.19(B)(2)(g)(iii) marks a significant change in the law regarding
jail-time   credit.").    In   Inboden,    this   court   stated   that   pursuant   to   R.C.
2929.19(B)(2)(g)(iii), "the court has continuing jurisdiction to correct any jail-time credit
error 'not previously raised at sentencing,' thereby abating the application of the doctrine
of res judicata as it relates to issues that could have been raised at sentencing but were
not." Id. at ¶ 8, quoting R.C. 2929.19(B)(2)(g)(iii). As to legal arguments previously
raised, res judicata continues to apply. Id. at ¶ 11.
       {¶ 10} Here, Canty argues the trial court abused its discretion in denying his
request for additional days of jail-time credit. In support of his motion for additional days
of jail-time credit, Canty provided documentation to the trial court indicating he was
arrested and detained on February 14, 2013 in Madison County, Illinois as a "Fugitive
from Justice" and transferred to Franklin County on February 20, 2013. Canty asserts
that, even though he was arrested on February 14, 2013 and held in jail in Madison
County, Illinois, he did not receive credit for the days he was incarcerated from
February 14 to February 24, 2013.
       {¶ 11} Considering the plain language of R.C. 2929.19(B)(2)(g)(iii), an alleged
"error" regarding the trial court's jail-time credit determination was not raised at
sentencing here because no party alleged any legal or factual error relating to that issue.
As to the issue of jail-time credit, Canty's trial counsel requested 555 days of jail-time
credit at sentencing, and the state indicated it was willing to stipulate to that number of
days. However, the state also indicated Canty was arrested on February 14, 2013. That
assertion was inconsistent with the 555-day request because the number of days from
February 14, 2013 until the date of the sentencing entry on September 2, 2014 was more
than 555 days. Despite this inconsistency, there was no further discussion at sentencing
regarding the number of days of jail-time credit Canty should have received. Because the
jail-time credit error now asserted by Canty was not raised at sentencing, res judicata does
No. 15AP-715                                                                                  5


not   bar   Canty's      request   for   additional    jail-time   credit   pursuant   to   R.C.
2929.19(B)(2)(g)(iii).     See Inboden at ¶ 8.        Accordingly, we sustain Canty's single
assignment of error and remand this matter to the trial court to determine whether the
number of days of jail-time credit awarded should be changed.
IV. Disposition
       {¶ 12} Having sustained Canty's single assignment of error, we reverse the
judgment of the Franklin County Court of Common Pleas and remand this matter to that
court for further proceedings in accordance with law and consistent with this decision.
                                                                            Judgment reversed;
                                                                               cause remanded.

                             KLATT and BRUNNER, JJ., concur.